Oliver, Chief Judge:
This ease comes before us at this time on defendant’s motion for dismissal on the ground that the increased duties “found to be due the Government upon liquidation of the entry herein (1118, dated October 12, 1955) have not been paid.”
In a reply to defendant's motion, counsel for plaintiff state that “We have now been informed by our client that he is unable to pay these increased duties at this time. Accordingly, we wish to advise the Court that we have no basis for objecting to the Government’s Motion to Dismiss for failure to pay the increased duties and will not respond to said Motion.”
Payment of duties is a condition precedent of the right to file a protest. Department of the Army v. United States, 25 Cust. Ct. 330, Abstract 54925, and cases therein cited.
The motion to dismiss is granted, and judgment will be rendered accordingly.